Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 20-CV-313

                        JAMES W. MOELLER, APPELLANT,

                                        V.

                       DISTRICT OF COLUMBIA, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                 (CAB4172-18)

                    (Hon. Fern Flanagan Saddler, Trial Judge)

(Submitted March 31, 2021                                  Decided July 1, 2021)

      James W. Moeller filed briefs pro se.

      Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General, Caroline S. Van Zile, Principal Deputy Solicitor
General, Carl J. Schifferle, Deputy Solicitor General, and Sonya L. Lebsack,
Assistant Attorney General, were on the brief for appellee.

      Before THOMPSON and DEAHL, Associate Judges, and FERREN, Senior Judge.


      THOMPSON, Associate Judge: Appellant James W. Moeller appeals from the

Superior Court’s grant of summary judgment to defendant/appellee the District of

Columbia (the “District”) on Mr. Moeller’s claim that the District — specifically,

the District’s Public Service Commission (“PSC”) — violated the District of
                                          2

Columbia Human Rights Act (“DCHRA”) 1 by utilizing language in a job vacancy

announcement that was discriminatory on the basis of age. We reverse the grant of

summary judgment and remand for further proceedings pertinent to whether Mr.

Moeller has standing to maintain this action.



                                          I.



      On May 23, 2018, the PSC announced two vacancies for attorney-advisors

in the agency’s Office of the General Counsel, in a notice designated as “Job ID

18523.” A section of the notice stated the following under the heading “Education

and Experience”:

              Graduation from an accredited law school with a Juris
              Doctor Degree (J.D.). The incumbent should be a recent
              law school graduate with D.C. Bar Membership.


In his June 13, 2018, complaint filed in the Superior Court alleging age

discrimination, Mr. Moeller alleged that the PSC notice violated the DCHRA

provision that prohibits the “print[ing] or publish[jng]” of “any notice or

advertisement . . . relating to employment” that “unlawfully indicat[es] any

preference, limitation, specification, or distinction[] based on” a protected

      1
          D.C. Code §§ 2-1401 et seq. (2021 Repl.).
                                         3

characteristic, including “age.” D.C. Code § 2-1402.11(a)(4)(B) (2021 Repl.).

The complaint, which sought both injunctive relief and damages, asserted that Mr.

Moeller was sixty years old and was “deterred . . . from submitting a job

application in response to th[e] announcement” “[b]ecause the announcement

expressed a preference for a ‘recent law school graduate.’”        The District of

Columbia moved to dismiss the complaint for lack of standing. The Honorable

Neal Kravitz denied the motion, determining that at the motion-to-dismiss stage,

Mr. Moeller satisfied the requirement for suing under D.C. Code § 2-1403.16(a)

(2021 Repl.), in that he claimed that the language in question “contained a clear

‘preference, limitation, specification, or distinction’ based on age,” plausibly

alleged that the language deterred him from applying for the attorney-advisor

positions, and thus was a “person claiming to be aggrieved” by a discriminatory

practice. Id.



      The case proceeded to discovery, and after the close of discovery, the parties

filed cross-motions for summary judgment.        The court (the Honorable Fern

Flanagan Saddler, to whom the case had been transferred) denied both motions,

reasoning that there were material facts remaining in dispute, including the age of

“recent law school graduates” and whether Mr. Moeller “was actually deterred

from applying to the position based upon the alleged ageist language” in the PSC
                                        4

announcement. Both parties sought reconsideration, the District doing so on the

ground that Mr. Moeller had failed to produce during discovery his proffered

evidence (a Law School Admissions Council report) that the “vast majority” of

recent law school graduates are between the ages of 28 and 32.                 On

reconsideration, Judge Saddler entered summary judgment in favor of the District,

reasoning that without the now-inadmissible LSAC Report, Mr. Moeller had

“failed to produce any support for his claim that the phrase ‘recent law school

graduate’ constitutes discriminatory language based upon age, in violation of the

[DCHRA].” Judge Saddler found that “no reasonable fact finder could find in

favor of [Mr. Moeller] on his claim of violation of the DCHRA.”



      This appeal followed. Appellant urges us to hold that he needed no proof of

the typical age of a new law school graduate because the term “recent law school

graduate” in an advertisement for a specific job is per se discriminatory. The

District disagrees, arguing that the surrounding context in the PSC announcement

makes clear that the statement that the applicant should be a “recent law school

graduate” denotes that the advertised positions were entry-level positions “wherein

a law degree is required but having worked as a lawyer is not.” But the District’s

lead-off argument is that we should resolve the matter on the ground that Mr.

Moeller lacked standing to challenge the Job ID 18523 announcement as
                                            5

discriminatory because he neither applied for the positions advertised nor

demonstrated a real interest in the jobs.



                                            II.



      “[E]ven though Congress created the District of Columbia court system

under Article I of the Constitution, rather than Article III, this court has followed

consistently the constitutional standing requirement embodied in Article III.”

Grayson v. AT&T Corp., 15 A.3d 219, 224 (D.C. 2011) (en banc). “Thus, [a

plaintiff] must allege ‘some threatened or actual injury resulting from [] putatively

illegal action’[] in order for th[e] court to assume jurisdiction.” Id. (footnote

omitted). Standing is “a threshold jurisdictional question which must be addressed

prior to and independent[ly] of the merits of any party’s claim.” Equal Rts. Ctr. v.

Props. Int’l, 110 A.3d 599, 603 (D.C. 2015) (quoting W.H. v. D.W., 78 A.3d 327,

337 (D.C. 2013) (internal quotation marks omitted)).



      Our case law establishes that “standing under the DCHRA is co-extensive

with standing under Article III.” Molovinsky v. Fair Emp’t Council of Greater

Wash., Inc., 683 A.2d 142, 146 (D.C. 1996). This means that the language of D.C.

Code § 2-1403.16(a) creating a cause of action for “[a]ny person claiming to be
                                            6

aggrieved by a[] . . . discriminatory practice,” D.C. Code § 2-1403.16(a), does not

eliminate or overcome the requirement that “a party seeking to bring a claim must

allege ‘. . . a personal stake in the outcome of the controversy’ as to ‘justify

exercise of the court’s remedial powers on his behalf.’” Equal Rts. Ctr., 110 A.3d

at 603 (quoting W.H., 78 A.3d at 337). 2 Thus, a DCHRA plaintiff must have

“suffered ‘injury in fact’ – an actual or imminent, concrete and particularized,

invasion of a legally protected interest” that is “fairly . . . trace[able] to defendant’s

challenged actions.” Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992) (internal quotation marks omitted)).



      The private-right-of-action provision of Title VII of the Civil Rights Act of

1964 contains language similar to that of D.C. Code § 2-1403.16(a). See 42 U.S.C.

2000e-5(b) (authorizing private suits by any “person claiming to be aggrieved” by

violations of that Act). Describing the requirements for standing to sue under the

      2
         See also Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (rejecting the
notion “that a plaintiff automatically satisfies the injury-in-fact requirement
whenever a statute grants a person a statutory right and purports to authorize that
person to sue to vindicate that right,” because “Article III standing requires a
concrete injury even in the context of a statutory violation”); Grayson, 15 A.3d at
243-244 (“[W]e will not lightly infer [an] intent on the part of the Council” to
“eliminat[e] our constitutional standing requirement,” i.e., the requirement that a
plaintiff show a concrete and particularized injury-in-fact to himself). A “mere
interest in the problem” does not suffice for standing. United States v. Students
Challenging Regul. Agency Procs., 412 U.S. 669, 689 n.14 (1973). Nor does a
mere “setback to . . . abstract social interests.” Equal Rts. Ctr., 110 A.3d at 604.
                                         7

Title VII provision prohibiting job advertisements that “indicat[e] any preference

. . . based on race [or other prohibited categories],” id. § 2000e-3(b), courts have

stated that “[t]o be aggrieved . . . a person [alleging that he was deterred from

applying for a specific job] must be able to demonstrate that he has a real, present

interest in the type of employment advertised” and “[i]n addition, . . . must be able

to show he was effectively deterred by the improper ad from applying for such

employment.” Hailes v. United Air Lines, 464 F.2d 1006, 1008 (5th Cir. 1972);

see also Newark Branch, NAACP v. Harrison, 907 F.2d 1408, 1414-16 (3d Cir.

1990) (holding that the district court did not err in dismissing the NAACP’s

original complaint for lack of standing where the NAACP did not allege or show

that at least one of its members had “a real and genuine interest in municipal

employment with [defendant] Harrison”). This court “generally follow[s] Title

VII analysis in discrimination cases brought under the DCHRA.” Psychiatric Inst.

v. District of Columbia Comm’n on Hum. Rts., 871 A.2d 1146, 1151 n.2 (D.C.

2005).



      In this case, Mr. Moeller alleged in his complaint that he was deterred from

applying for the PSC attorney-advisor positions described in Job ID 18523 because

of the language of the announcement that (allegedly) expressed a preference for

younger candidates. We agree with the Superior Court that at the motion-to-
                                          8

dismiss stage, that allegation was sufficient to state a claim and to defeat dismissal

for lack of standing. 3 But we are now asked to consider the issue of standing with

the benefit of the summary judgment record, including the evidence amassed

during discovery. 4 We recognize that some courts have skipped over a standing

analysis and have addressed, as a merits matter, the defendant’s claim that the

plaintiff alleging discriminatory job advertising was not actually deterred from

applying for a job by the advertisement’s allegedly discriminatory language. See,

e.g., Hailes v. United Airlines, 464 F.2d at 1008-09 (finding “no merit in United’s

contention that the[] facts present[ed] no ‘case or controversy’ within the court’s

constitutional jurisdiction,” but remanding “for factual development by trial or

otherwise, and a determination by the district court of whether Hailes was

reasonably inhibited in violation of his Title VII rights from seeking employment


      3
         See Grayson, 15 A.3d at 245-46 (“At the pleading stage and when facing a
motion to dismiss, a complaint that contains general factual allegations of injury
resulting from the defendant’s conduct may suffice,” as we “presume that general
allegations embrace those specific facts that are necessary to support the claim.”
(internal quotation marks and alterations omitted)); see also id. at 246 (“For
purposes of ruling on a motion to dismiss for want of constitutional standing, both
the trial and reviewing courts must accept as true all material allegations of the
complaint, and must construe the complaint in favor of the complaining party”).
      4
       “When a lawsuit reaches the summary judgment stage, the mere allegations
of the pleadings become insufficient. Constitutional standing must be shown
through specific facts set forth by affidavit or other evidence to survive a motion
for summary judgment.” Grayson, 15 A.3d at 246 (internal quotation marks
omitted).
                                          9

with United”); see also Banks v. Heun-Norwood, 566 F.2d 1073, 1074, 1076-77

(8th Cir. 1977) (reasoning that the plaintiff was not aggrieved in that it was the low

salary mentioned when she inquired about an advertised job, rather than the ad’s

discriminatory language, that deterred her from applying for the job, but

nevertheless going on to declare that the advertisement for a “[y]oung man”

facially “violated the unambiguous provisions of 2000e-3(b)”). Nevertheless, we

are constrained to attend to the standing issue first, as “the basic function of the

standing inquiry is to serve as a threshold a plaintiff must surmount before a court

will decide the merits question[.]” Grayson, 15 A.3d at 229; cf. UMC Dev., LLC v.

District of Columbia, 120 A.3d 37, 49 (D.C. 2015) (“[W]e cannot reach beyond

that determination [of lack of subject matter jurisdiction] to consider whether those

claims would be meritorious if the defect in standing were cured.”).



                                         III.



      The District, relying on the summary judgment record, urges us to hold on

the undisputed facts that Mr. Moeller lacks standing. The District emphasizes that

Mr. Moeller, a 1984 graduate of Harvard Law School and a published legal

scholar, has over thirty years of experience in utility regulation and energy law and

at one point earned as much as $250,000 a year — while the salary range for the
                                         10

attorney advisor positions advertised through Job ID 18523 was $80,703 to

$124,766. The District also emphasizes Mr. Moeller’s acknowledgment during his

deposition that he “[p]robably” did not apply for the positions in question because

he had not been granted an interview when he applied for an earlier-posted PSC

attorney-advisor position (a position for which Judge Kravitz determined Mr.

Moeller was not qualified because the position was open to existing agency

employees only). 5 The District further points to Mr. Moeller’s statements in the

course of this litigation that that he “need not prove that he, himself, was deterred”

from applying because of the allegedly discriminatory language of the PSC

announcement and that this case is about “social justice” rather than about

damages for alleged injury to himself. The District notes in addition that Mr.

Moeller has been the plaintiff in a number of age-discrimination lawsuits against

entities (including FERC and the Office of People’s Counsel) involved with utility


      5
         The record shows that in February 2018, Mr. Moeller submitted an
application to the PSC in response to an earlier attorney-advisor vacancy
announcement, Job ID 2483, that was posted on January 30, 2018. That
announcement specified “[t]hree (3) to seven (7) years of relevant professional
experience.” Mr. Moeller was not invited to interview for that position, and he
averred in his complaint that the PSC did not send him an interview invitation
because of his age. Judge Kravitz found, however, that Job ID 2483 was an
internal vacancy announcement, ruled that Mr. Moeller was lawfully disqualified,
and dismissed the portion of Mr. Moeller’s complaint that was based on his
unsuccessful application for that position. Mr. Moeller has not challenged that
ruling.
                                         11

regulation matters (implying, it seems, that Mr. Moeller has made something of a

second career of bringing age-discrimination cases). The District asserts that in

light of all the foregoing, Mr. Moeller failed to demonstrate that he had a genuine

interest in either of the PSC positions and that he was deterred from applying

because of the allegedly discriminatory language in the job announcement.



      Mr. Moeller counters that his “three decades of experience relevant to the

work of a public utility regulatory commission like the PSC” is “ample evidence”

that he had a “real, present interest” in PSC employment. He stated during his

deposition that at the time the Job ID 18523 notice was posted, he was having a

hard time finding employment, had applied for 300 jobs but received only two

interviews, and was genuinely interested in the job. He cites his application for the

earlier-posted PSC attorney-advisor, as well as his having applied for positions

with the Office of People’s Counsel and other organizations that practice before

utility regulators and that pay salaries comparable to the salary noted in the Job ID

18523 advertisement, as further evidence evincing his genuine interest in the

positions.   He cites in addition, as other “ample evidence” demonstrating his

standing, his deposition testimony that he has earned no income since he started his

own law firm in 2014 and his deposition testimony that the language of the ad

deterred him from applying for the position described in Job ID 18523. Mr.
                                          12

Moeller also argues that the fact that he did not apply for the positions is proof that

he was deterred by the age-preference allegedly expressed in the job

announcement.



      We conclude that the record reveals a genuine dispute of fact as to whether

Mr. Moeller had “a real, present interest” in the advertised PSC positions 6 and was

actually deterred from applying because of the “recent law school graduate”

language of the notice. We think Judge Saddler got it right when she initially

denied summary judgment on the ground that “the determination regarding

whether [Mr. Moeller] was actually deterred from applying to the position based

upon the alleged ageist language in the Commission’s May 23, 2018

announcement is a disputed factual issue.” It appears to us that nothing had

changed to resolve that issue when the court ruled on the reconsideration motions


      6
        In stating this requirement, we take care to point out that this case does not
present any issue of — and Moeller does not now argue that he has — “tester
standing.” See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74 (1982)
(African-American tester who approached real estate agent and received untruthful
information about the availability of housing suffered injury “in precisely the form
the statute was intended to guard against” and had standing, even though she had
no intention of buying or renting a home). In his reply brief, Mr. Moeller, who did
not approach PSC about the advertised jobs, acknowledges — and argues that he
has met — the requirement that he show that he had “a ‘real, present interest’ in
the employment advertised in Job ID 18523 and that he was ‘effectively deterred’
by the unlawful language in Job ID 18523 from seeking employment with the
PSC.”
                                           13

and granted summary judgment in favor of the District based on the absence of

evidence about the average age of recent law school graduates.



      Because the Superior Court did not resolve the factual issues germane to

standing, we conclude that a remand is necessary for that court, after conducting

any further proceedings it deems necessary, to resolve the factual question on

which jurisdiction depends. 7 See Equal Rts. Ctr., 110 A.3d at 606 (explaining that

when jurisdiction over a case depends on a factual question, the court may

independently review the evidence and conduct additional fact-finding to

determine whether it has jurisdiction); see also Matthews v. Automated Bus. Sys. &

Servs., Inc., 558 A.2d 1175, 1179-80 (D.C. 1989) (“Generally, the determination of

jurisdictional facts is a matter for the court, not a jury, . . . and the court has broad

discretion in determining how to proceed in finding such facts.”) (citation omitted);

Haase v. Sessions, 835 F.2d 902, 904 (D.C. Cir. 1987) (the court may undertake an

evidentiary hearing on facts germane to standing).




      7
        To state the matter more bluntly, the Superior Court’s task on remand will
include determining whether Mr. Moeller’s claim of aged-based discrimination is
“the product of a project to obtain a lawsuit” rather than a PSC position. Hailes v.
Equitable Life Assurance Soc’y, 729 F.2d 1037, 1037 (5th Cir. 1984).
                                         14

      Wherefore, the grant of summary judgment in favor of the District of

Columbia is reversed, and the matter is remanded for the Superior Court to

“engage[] in the type of fact-finding permitted to resolve a question of

jurisdiction.” Equal Rts. Ctr., 110 A.3d at 605.



                                So ordered.